Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 10/24/2019
Claims 1, 3-9, 11-16, 18, 19, and 21-23 are pending. Claims 1, 9, and 16 are independent claims. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 1, 9, 16, and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Bever (8306356) in further view of Kaasila (20140195903)

Regarding claim 1, Bever teaches a computer-implemented method comprising:  receiving initial text via user selection of a subset of text displayed on a display device; (Column 20 55-67, discloses the user chooses text to be analyzed automatically by the program) responsive to receiving the initial text via the user selection of the subset of the displayed text, (Fig. 6A and Column 22 47-67, discloses after the user has selected the text block for processing the block is sent for processing step in Fig. 3B) calculating an improvement metric based on replacing a first glyph with a second glyph, (Column 21 5-67 discloses a CIM value (mathematical description of the specific content or character feature) computed for each character to adjust a physical feature to improve readability/legibility and the system computes a modification needed to achieve the specified aesthetic metric and Column 22 47-67, discloses processing a character transform maybe applied by glyph substitution defined by a CIM and Column 3 1-67, discloses analyzing characters and assigning/computing information measures and an adjustment to a physical to a physical feature is determined for each character to improve legibility, readability, target he improvement metric representing a layout improvement of a font feature applied to the initial text, wherein the font feature corresponds to replacing the first glyph with the second glyph; (Column 21 5-50, discloses glyph substitution with an appropriate weight can achieve a better appearance or legibility and Column 22 47-67 discloses a CIM is computed for a physical feature of the character and using a glyph substitution method achieving the overall length of a text block) selecting a subset of a set of available font features based on respective improvement metrics for each font feature of the set of font features;  (Columns 3-4 24-35, disclose the specific manner of adjustment to each character depends on the aesthetic constraints of text composition that improves readability such as target length, line variation, frequency of hyphenation according to the CIM value that improves visual prominence of certain features and decreases certain other features for each character’s computed CIM and aesthetic constraints (subset of features for each character) and Column 4 1-35 discloses adjusting one or more physical features that maybe dependent or independent of each other) and the improvement metric for the font feature, (Column 24 28-45, discloses a user may define a different range and function for each physical feature as it applies to a character feature or defined group of character features and Column 5 38-50 and Fig. 10, discloses an interface the user  and Column 5 39-45, discloses an application interface and a transformation of a CIM into a user specified range and adjustments to physical features of the characters and Column 4 1-35 discloses one or more physical features of each character can be adjust according to values of an information character by scaling the size of the character, the menu of font features configured to accept user input selecting one of the font features, (Column 22 1-36 discloses a menu of font features where the user may enter range of variation for physical features of a character using a menu) generating, for display on the display device, a menu of font features comprising the selected subset of the set of font features, (0023-0024, discloses determining that features are supported by a selected font presenting the features using more or less icons depending on the exclusive set of features supported by the font) based on the calculated improvement metric and the user-selected font feature, applying the font feature to the initial text to generate updated text; and generating, for display on the display device, the updated text. (Column 23 28-67 discloses a semi-automatic method for applying font features according to an improvement metric such as text length and a range of each font feature and Column 22 1-25, discloses processing text input with the adjusted values for the font features and Column 5 55-67, discloses displaying the updated text)
Bever fails to teach the menu including an example showing the second glyph applied to the initial text receiving user input, via the menu of font features, selecting the font feature for applying to the initial text;
Kaasila teaches the menu including an example showing the second glyph applied to the initial text (0023-0025, discloses a user interface that includes a preview pane that depicts the font featured applied to the text string depending on the selected icons and  discloses substituting glyphs and presenting the specific glyph in the preview pane) receiving user input, via the menu of font features, selecting the font feature for applying to the initial text; (0005-0006, discloses a user selecting a portion of text and applying the feature to the selected text and 0023-0024, discloses the user may select icons representing the font features to apply)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever with the teachings of Kaasila.  Doing so would allow glyphs to be replaced in a document resulting in a modified glyph to improve the layout of the document and display a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.

Regarding claim 9, Bever teaches a computing system comprising: a processor configured to execute processing comprising: receiving initial text via user selection of a subset of text displayed on a display device; (Column 20, 55-67, discloses the user chooses text to analyze automatically) responsive to receiving the initial text via the user selection of the subset of the displayed text, (Fig. 6A and Column 22 47-67, discloses after the user has selected the text block for processing the block is sent for processing step in Fig. 3B)  calculating an improvement metric based on replacing a first glyph with a second glyph, (Column 21 5-67 discloses adjustment to a physical feature to improve readability where the user has specified an aesthetic constraint and the system computes a modification needed to achieve the specified aesthetic metric and  Column 22 47-67, discloses processing a character transform maybe applied by glyph substitution and Column 3 1-67, discloses analyzing characters and assigning/computing information measures and an adjustment to a physical to a physical feature is determined for each character to improve legibility, readability, target length, and line variation where the adjustments to the physical features are based on the information measures) the improvement metric representing a layout improvement of a font feature applied to the initial text, wherein the font feature corresponds to replacing the first glyph with the second glyph; (Column 21 5-50 discloses glyph substitution with an appropriate weight can achieve a better appearance to alter the stroke width or other parameters such a horizontal or vertical scaling, saturation, or slant and Column 22 47-6 discloses a CIM is computed for a physical feature of the character and using a glyph substitution method achieving the overall length of a text block) selecting a subset of a set of available font features based on respective improvement metrics for each font feature of the set of font features;  (Columns 3-4 24-35, disclose the specific manner of adjustment to each character depends on the aesthetic constraints of text composition that improves readability such as target length, line variation, frequency of hyphenation according to the CIM value that improves visual prominence of certain features and decreases certain other features for each character’s computed CIM and aesthetic constraints (subset of features for each character) and Column 4 1-35 and the improvement metric for the font feature, (Column 24 28-45, discloses a user may define a different range and function for each physical feature as it applies to a character feature or defined group of character features and Column 5 38-50 and Fig. 10, discloses an interface the user  and Column 5 39-45, discloses an application interface and a transformation of a CIM into a user specified range and adjustments to physical features of the characters and Column 4 1-35 discloses one or more physical features of each character can be adjust according to values of an information character by scaling the size of the character, character components and contrast of the character and Column 4 15-30, discloses using a CIM value to select a glyph to achieve a certain length of text Column 21 50-67 and Column 22 1-36, discloses when the menu is pulled up by the user prompting the user with the relevant information regarding the constraint parameters selected by the user or automatically where the CIM is translated into physical parameter space of the character feature and the menu displays text block length value a user may select)) the menu of font features configured to accept user input selecting one of the font features, (Column 22 1-36 discloses a menu of font features where the user may enter range of variation for physical features of a character using a menu) generating, for display on the display device, a menu of font features comprising the selected subset of the set of font features, (0023-0024, discloses determining that features are supported by a selected font presenting the features using more or less icons depending on the exclusive set of features supported by the font) based on the calculated improvement metric and the user-selected font feature, applying the font feature to the initial text to generate updated text; and generating, for display on the display device, the updated text. (Column 23 28-67 discloses a semi-automatic method for applying font features according to an improvement metric such as text length and a range of each font feature and Column 22 1-25, discloses processing text input with the adjusted values for the font features and Column 5 55-67, discloses displaying the updated text)
Bever fails to teach the menu including an example showing the second glyph applied to the initial text receiving user input, via the menu of font features, selecting the font feature for applying to the initial text;
Kaasila teaches the menu including an example showing the second glyph applied to the initial text (0023-0025, discloses a user interface that includes a preview pane that depicts the font featured applied to the text string depending on the selected icons and discloses substituting glyphs and presenting the specific glyph in the preview pane) receiving user input, via the menu of font features, selecting the font feature for applying to the initial text; (0005-0006, discloses a user selecting a portion of text and applying the feature to the selected text and 0023-0024, discloses the user may select icons representing the font features to apply)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever with the teachings of Kaasila.  Doing so would allow glyphs to be replaced in a document resulting in a modified glyph to improve the layout of the document and display a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.


Regarding claim 16, Bever teaches a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processing device to perform operations comprising: receiving initial text via user selection of a subset of text displayed on a display device; (Column 20, 55-67, discloses the user chooses text to analyze automatically)  responsive to receiving the initial text via the user selection of the subset of the displayed text, (Fig. 6A and Column 22 47-67, discloses after the user has selected the text block for processing the block is sent for processing) calculating an improvement metric based on replacing a first glyph with a second glyph, (Column 21 5-67 discloses adjustment to a physical feature to improve readability where the user has specified an aesthetic constraint and the system computes a modification needed to achieve the specified aesthetic metric and  Column 22 47-67, discloses processing a character transform maybe applied by glyph substitution and Column 3 1-67, discloses analyzing characters and assigning/computing information measures and an adjustment to a physical to a physical feature is determined for each character to improve legibility, readability, target length, and line variation where the adjustments to the physical features are based on the information measures) the improvement metric representing a layout improvement of a font feature applied to the initial text, wherein the font feature corresponds to replacing the first glyph with the second glyph; (Column 21 5-50 discloses glyph substitution with an appropriate weight can achieve a better appearance to alter the stroke width or other parameters such a selecting a subset of a set of available font features based on respective improvement metrics for each font feature of the set of font features;  (Column 3 24-50, disclose the specific manner of adjustment to each character depends on the aesthetic constraints of text composition that improves readability such as target length, line variation, frequency of hyphenation and Column 4 1-35 discloses adjusting one or more physical features that maybe dependent or independent of each other) and the improvement metric for the font feature, (Column 21 50-67 and Column 22 1-36, discloses when the menu is pulled up by the user prompting the user with the relevant information regarding the constraint parameters) the menu of font features configured to accept user input selecting one of the font features, (Column 22 1-36 discloses a menu of font features where the user may enter range of variation for physical features of a character using a menu) generating, for display on the display device, a menu of font features comprising the selected subset of the set of font features, (0023-0024, discloses determining that features are supported by a selected font presenting the features using more or less icons depending on the exclusive set of features supported by the font) 
based on the calculated improvement metric and the user-selected font feature, applying the font feature to the initial text to generate updated text; and generating, for display on the display device, the updated text. (Column 23 28-67 discloses a semi-automatic method for applying font features according to an 
Bever fails to teach the menu including an example showing the second glyph applied to the initial text receiving user input, via the menu of font features, selecting the font feature for applying to the initial text;
Kaasila teaches the menu including an example showing the second glyph applied to the initial text (0023-0025, discloses a user interface that includes a preview pane that depicts the font featured applied to the text string depending on the selected icons and  discloses substituting glyphs and presenting the specific glyph in the preview pane) receiving user input, via the menu of font features, selecting the font feature for applying to the initial text; (0005-0006, discloses a user selecting a portion of text and applying the feature to the selected text and 0023-0024, discloses the user may select icons representing the font features to apply)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever with the teachings of Kaasila.  Doing so would allow glyphs to be replaced in a document resulting in a modified glyph to improve the layout of the document and display a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.

Regarding claim 21, Bever and Kaasila teach the method of claim 1.  Bever and Kaasila fail to teach wherein receiving user selection of the subset of the displayed text comprises identifying the subset of the displayed text as highlighted.
Kaasila teaches wherein receiving the initial text comprises: receiving user selection of the subset of the displayed text comprises identifying the subset of the displayed text as highlighted. (0006, discloses the exclusive set of selectable features are highlighted)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever with the teachings of Kaasila.  Doing so would allow the user to select a subset of text to display to the user various selections the user could choose according to the user’s preference in order to view a preview of a user selected preference before applying the modification to the entire document.

Regarding claim 22, Bever and Kaasila teach the computing system of claim 9. Bever fails to teach wherein receiving user selection of the subset of the displayed text comprises identifying the subset of the displayed text as highlighted.
Kaasila teaches wherein receiving user selection of the subset of the displayed text comprises identifying the subset of the displayed text as highlighted. (0006, discloses the exclusive set of selectable features are highlighted)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever with the teachings of Kaasila.  Doing so would allow the user to select a subset of text to display to the user various selections the user could choose according to the user’s preference in order to view a preview of a user selected preference before applying the modification to the entire document.

Regarding claim 23, Bever and Kaasila teach the non-transitory computer-readable medium of claim 16. Bever fails to teach wherein receiving user selection of the subset of the displayed text comprises identifying the subset of the displayed text as highlighted.
Kaasila teaches wherein receiving user selection of the subset of the displayed text comprises identifying the subset of the displayed text as highlighted. (0006, discloses the exclusive set of selectable features are highlighted) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever with the teachings of Kaasila.  Doing so would allow the user to select a subset of text to display to the user various selections the user could choose according to the user’s preference in order to view a preview of a user selected preference before applying the modification to the entire document.

s 3, 5, 8, 11, 13 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Bever (8306356) in further view of Kaasila (20140195903) in further view of Rounthwaite (20120324348)


Regarding claim 3, Bever and Kaasila teaches the method of claim 1.  
Bever and Kaasila fail to teach wherein the font feature is a first font feature, the improvement metric is a first improvement metric, and wherein: the first font feature is displayed in the menu of font features based on the first improvement metric exceeding a threshold value; and a second font feature is not displayed in the menu of font features based on a second improvement metric not exceeding the threshold value, wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text.
Rounthwaite teaches wherein the font feature is a first font feature, (0025, discloses alterable display characteristics such as font size, font type, etc.) the improvement metric is a first improvement metric, (0036, discloses a reading metric that identifies reading ease such as reading speed) and wherein: the first font feature is displayed in the menu of font features based on the first improvement metric exceeding a threshold value; and a second font feature is not displayed in the menu of font features based on a second improvement metric not exceeding the threshold value, (0025, discloses the display may comprise alterable and/or unalterable characteristics such as display–related characteristics that effect the reading wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text. (0036, discloses a second metric such as reading comprehension and 0006, discloses identifying display parameters which can improve reading comprehension and 0025, discloses characteristics such text font size and line spacing) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow glyphs to be replaced in a document resulting in a modified glyph to improve the layout of the document and display a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.

Regarding claim 5, Bever and Kaasila teach the method of claim 1. 
Bever and Kaasila fail to teach wherein:  the improvement metric is further based on line break parameters; and the line break parameters are further applied to the initial text to generate the updated text.
Rounthwaite teaches wherein:  the improvement metric is further based on line break parameters; (0051, discloses utilizing the reading ease metric to identify spacing and line spacing) and the line break parameters are further applied to the initial text to generate the updated text. (0019 and 0025, discloses altering display parameters and applying the parameters to the device)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow display of a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.

Regarding claim 8, Bever and Kaasila teach the method of claim 1. 
Bever and Kaasila fail to teach wherein: the improvement metric is computed based on applying two or more font features to the initial text; 
Rounthwaite teaches wherein: the improvement metric is computed based on applying two or more font features to the initial text; (0020, discloses reading-related data is collected based on what effect the one or more adjusted parameters have on the user to improve reading ease and 0028, discloses identifying reading characteristics such as ways to display the text such as font type, font size, etc. to  and the two or more font features are applied to the initial text to generate the updated text. (0020, discloses dynamically adjusting the one or more parameters and applying it to the text)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow display of a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.


Regarding claim 11, Bever and Kaasila teach the computing system of claim 9.  
Bever and Kaasila fail to teach wherein the font feature is a first font feature, the improvement metric is a first improvement metric, and wherein: the first font feature is displayed in the menu of font features based on the first improvement metric exceeding a threshold value; and a second font feature is not displayed in the menu of font features based on a second improvement metric not exceeding the threshold value, wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text.
Rounthwaite teaches wherein the font feature is a first font feature, (0025, discloses alterable display characteristics such as font size, font type, etc.) the improvement metric is a first improvement metric, (0036, discloses a reading  and wherein: the first font feature is displayed in the menu of font features based on the first improvement metric exceeding a threshold value; and a second font feature is not displayed in the menu of font features based on a second improvement metric not exceeding the threshold value, (0025, discloses the display may comprise alterable and/or unalterable characteristics such as display–related characteristics that effect the reading ease for the user and 0046, discloses reading-related characteristics include display-related characteristics (652) and 0049, discloses the reading-related characteristic uses 652 to determine a device reading ease metric and the device reading ease metric maybe used as measurement to identify a desired reading ease for the device or to identify an improvement in reading ease (reading comprehension or speed) The examiner interprets the font feature may or may not be selectable/displayed depending on the device reading ease metric being recognizing an improvement (threshold for modification of characteristics)) wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text. (0036, discloses a second metric such as reading comprehension and 0006, discloses identifying display parameters which can improve reading comprehension and 0025, discloses characteristics such text font size and line spacing) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow glyphs to be replaced in a document resulting in a modified glyph to improve the layout of the document and display a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.

Regarding claim 13, Bever and Kaasila teach the computing system of claim 9.   
Bever and Kaasila fail to teach wherein:  the improvement metric is further based on line break parameters; and the line break parameters are further applied to the initial text to generate the updated text.
Rounthwaite teaches wherein:  the improvement metric is further based on line break parameters; (0051, discloses utilizing the reading ease metric to identify spacing and line spacing) and the line break parameters are further applied to the initial text to generate the updated text. (0019 and 0025, discloses altering display parameters and applying the parameters to the device)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow glyphs to be replaced in a document resulting in a modified glyph to improve the layout of the document and display a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.

Regarding claim 18, Bever and Kaasila teach the non-transitory computer-readable medium of claim 16.  
Bever and Kaasila fail to teach wherein the font feature is a first font feature, the improvement metric is a first improvement metric, and wherein: the first font feature is displayed in the menu of font features based on the first improvement metric exceeding a threshold value; and a second font feature is not displayed in the menu of font features based on a second improvement metric not exceeding the threshold value, wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text.
Rounthwaite teaches wherein the font feature is a first font feature, (0025, discloses alterable display characteristics such as font size, font type, etc.) the improvement metric is a first improvement metric, (0036, discloses a reading metric that identifies reading ease such as reading speed)) and wherein: the first font feature is displayed in the menu of font features based on the first improvement metric exceeding a threshold value; and a second font feature is not displayed in the menu of font features based on a second improvement metric not exceeding the threshold value, (0025, discloses the display may comprise alterable and/or unalterable characteristics such as display–related characteristics that effect the reading ease for the user and 0046, discloses reading-related characteristics include display-related characteristics (652) and 0049, discloses the reading-related characteristic uses 652 to determine a device reading ease metric and the device reading ease metric maybe used as measurement to identify a desired reading ease for the device or to wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text. (0036, discloses a second metric such as reading comprehension and 0006, discloses identifying display parameters which can improve reading comprehension and 0025, discloses characteristics such text font size and line spacing)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow glyphs to be replaced in a document resulting in a modified glyph to improve the layout of the document and display a list of font features to the user that the user can select to implement that would result in a better layout and improvement of the text.

Claims 4, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bever (8306356) in further view of Kaasila (20140195903) in further view of Rounthwaite (20120324348) in further view of Abulhab (20070262991) in further view of Ballard (6321243)

Regarding claim 4, Bever and Kaasila teach the method of claim 1. 
Bever and Kaasila fail to teach wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text.
Rounthwaite teaches the improvement metric is a first improvement metric.
(0036, discloses a reading metric that identifies reading speed) wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text. (0036, discloses a second metric such as reading comprehension and 0031, discloses adjusting how the text 208 is displayed to improve comprehension such as size of text or spacing of the words)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow the user to view the various selections the user could choose according to the user’s preference in order to choose a user selected preference before applying the modification to the entire document.
Bever, Kaasila, and Rounthwaite fails to teach wherein the font feature is a first font feature comprising a ligature, and the method further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, 
Abulhab teaches wherein the font feature is a first font feature comprising a ligature (0012, discloses selecting glyphs for ligatures)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever, Kaasila, and Rounthwaite with the teachings of Abulhab.  Doing so would display to the user a slightly more animated and informal appearance and to lend more visual interest to type composition improving the readability of the text.
Bever, Kaasila, Rounthwaite, and Abulhab fail to teach and the method further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, 
Ballard teaches and the method further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, (Column 1 45-64, discloses a font designed for an electronic document is designed to increase the readability of the document displayed on a pixel display device using glyphs and column 6 1-4, discloses a swash feature designed to replace a default glyph with an alternative glyph. The examiner interprets as the alternative glyph (swash) improves the readability of the document)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever, Kaasila, Rounthwaite, Rudolph, and Abulhab with the teachings of Ballard.  Doing so would display font features that specify alternative glyphs which could improve the spacing and overall appearance of the document.

Regarding claim 12, Bever and Kaasila teach the computing system of claim 9. 
Bever and Kaasila fail to teach the improvement metric is a first improvement metric, wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text. wherein the font feature is a first font feature comprising a ligature and the processing further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, 
Rounthwaite teaches the improvement metric is a first improvement metric, (0036, discloses a reading metric that identifies reading ease) wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text.  (0036, discloses a second metric such as reading comprehension and 0031, discloses adjusting how the text 208 is displayed to improve comprehension such as size of text or spacing of the words)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow the user to view the various selections the user could choose according to the user’s preference in order to choose a user selected preference before applying the modification to the entire document.
Bever, Kaasila, and Rounthwaite fails to teach wherein the font feature is a first font feature comprising a ligature and the processing further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, 
Abulhab teaches wherein the font feature is a first font feature comprising a ligature (0012, discloses selecting glyphs for ligatures)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever, Kaasila, and Rounthwaite with the teachings of Abulhab.  Doing so would display to the user a slightly more animated and informal appearance and to lend more visual interest to type composition improving the readability of the text.
Bever, Kaasila, Rounthwaite, and Abulhab fail to teach and the method further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, 
Ballard teaches and the method further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, (Column 1 45-64, discloses a font designed for an electronic document is designed to increase the readability of the document displayed on a pixel display device using glyphs and column 6 1-4, discloses a swash feature designed to replace a default glyph with an alternative glyph. The examiner interprets as the alternative glyph (swash) improves the readability of the document)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever, Kaasila, Rounthwaite, and Abulhab with the teachings of Ballard.  Doing so would display font features that specify alternative glyphs which could improve the spacing and overall appearance of the document.

Regarding claim 19, Bever and Kaasila teach the non-transitory computer-readable medium of claim 16. 
Bever and Kaasila the improvement metric is a first improvement metric, wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text. wherein the font feature is a first font feature comprising a ligature applying a second font feature comprising a swash to the initial text based on a second improvement metric,
 Rounthwaite teaches the improvement metric is a first improvement metric, (0036, discloses a reading metric that identifies reading ease such as reading speed) wherein the second improvement metric represents a layout improvement of the second font feature applied to the initial text. (0036, discloses a second metric such as reading comprehension and 0031, discloses adjusting how the text 208 is displayed to improve comprehension such as size of text or spacing of the words)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Rounthwaite.  Doing so would allow the user to view the various selections the user could choose according to the user’s preference in order to choose a user selected preference before applying the modification to the entire document.
Bever, Kaasila, and Rounthwaite fails to teach wherein the font feature is a first font feature comprising a ligature, and the operations further comprise: applying a second font feature comprising a swash to the initial text based on a second improvement metric, 
Abulhab teaches wherein the font feature is a first font feature comprising a ligature (0012, discloses selecting glyphs for ligatures)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever, Kaasila, and Rounthwaite with the teachings of Abulhab.  Doing so would display to the user a slightly more animated and informal appearance and to lend more visual interest to type composition improving the readability of the text.
Bever, Kaasila, Rounthwaite, and Abulhab fail to teach applying a second font feature comprising a swash to the initial text based on a second improvement metric, 
Ballard teaches and the method further comprises: applying a second font feature comprising a swash to the initial text based on a second improvement metric, (Column 1 45-64, discloses a font designed for an electronic document is designed to increase the readability of the document displayed on a pixel display device using glyphs and column 6 1-4, discloses a swash feature designed to replace a default glyph with an alternative glyph. The examiner interprets as the alternative glyph (swash) improves the readability of the document)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever, Kaasila, Rounthwaite, and Abulhab with the teachings of Ballard.  Doing so would display font features that specify alternative glyphs which could improve the spacing and overall appearance of the document.

Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Bever (8306356) in further view of Kaasila (20140195903) in further view of Wlliamson (6948119) 

Regarding claim 6, Bever and Kaasila teach the method of claim 1. Bever and Kaasila fail to teach wherein the improvement metric is based on a difference between an initial penalty value and a penalty value associated with the font feature.
Williamson teaches wherein the improvement metric is based on a difference between an initial penalty value and a penalty value associated with the font feature. (Column 7, 43-60, discloses using a wrap-around layout penalty is used as the benchmark for font changes and Column 1, 48-65, discloses detecting a change to the text and position (font change) and calculates a penalty and compares the penalty to a known benchmark penalty and Column 2 1-7, discloses comparing a penalty to a benchmark penalty to improve the layout of the paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Williamson.  Doing so would compute an improvement metric of the displayed font features that specify alternative glyphs which could improve the spacing and overall appearance of the document.

Regarding claim 14, Bever and Kaasila teach the computing system of claim 9. Bever and Kaasila fail to teach wherein the improvement metric is based on a difference between an initial penalty value and a penalty value associated with the font feature.
Williamson teaches wherein the improvement metric is based on a difference between an initial penalty value and a penalty value associated with the font feature. (Column 7, 43-60, discloses using a wrap-around layout penalty is used as the benchmark for font changes and Column 1, 48-65, discloses detecting a change to the text and position (font change) and calculates a penalty and compares the penalty to a known benchmark penalty and Column 2 1-7, discloses comparing a penalty to a benchmark penalty to improve the layout of the paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Williamson.  Doing so would compute an improvement metric of the displayed font features that specify alternative glyphs which could improve the spacing and overall appearance of the document.

s 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Bever (8306356) in further view of Kaasila (20140195903) in further view of Abulhab (20070262991)

Regarding claim 7, Bever and Kaasila teach the method of claim 1.
 Bever and Kaasila fails to teach wherein the font feature is a ligature, a discretionary ligature, a modified fraction, a swash, a tilting alternate, or a contextual ligature.
Abulhab teaches wherein the font feature is a ligature, a discretionary ligature, a modified fraction, a swash, a tilting alternate, or a contextual ligature. (0012, discloses selecting glyphs for display including ligatures)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Abulhab.  Doing so would allow glyphs to be replaced in a document resulting with a modified glyph to improve the appearance of the text and alter the amount of space taken up by the corresponding characters improving the layout and readability of the text to increase reading speed and comprehension of the user.

Regarding claim 15, Bever and Kaasila teach the computing system of claim 9. 
Bever and Kaasila fail to teach wherein the font feature is a ligature, a discretionary ligature, a modified fraction, a swash, a tilting alternate, or a contextual ligature.
Abulhab teaches wherein the font feature is a ligature, a discretionary ligature, a modified fraction, a swash, a tilting alternate, or a contextual ligature. (0012, discloses selecting glyphs for display including ligatures)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Bever and Kaasila with the teachings of Abulhab.  Doing so would allow glyphs to be replaced in a document resulting with a modified glyph to improve the appearance of the text and alter the amount of space taken up by the corresponding characters improving the layout and readability of the text to increase reading speed and comprehension of the user.








Response to Arguments
Applicant’s arguments, see Remarks, filed 10/14/2021, with respect to the rejection(s) of claim(s) 1, 3-9, 11-16, 18, 19, and 21-23 under Rounthwaite and Rudolph have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bever and Kaasila.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/STEVEN GOLDEN/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144